UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

Charlottesville Division
ELIZABETH SINES, et al.,
Plaintiffs,
vs. Case No. 3:17-cv-00072-NKM
JASON KESSLER, et al., :
Defendants.

MOTION TO SEAL MEMORANDUM IN SUPPORT OF

MOTION FOR LEAVE TO WITHDRAW
AND TO CONDUCT EX PARTE OR CLOSED HEARING RE SAME

Pursuant to Local Rule 9, John A. DiNucci, counsel of
record for Defendant Richard B. Spencer (Mr. Spencer), hereby
moves this Court for entry of an order permitting him to file
under seal his Memorandum in Support of Motion for Leave to
Withdraw as Counsel for Defendant Richard B. Spencer

(hereinafter the “Memorandum”) ,?

to have the Court review the
Memorandum in camera, to conduct any hearing thereon ex parte or
to close it to the public, and keep its proceedings sealed.

In support thereof, counsel states as follows:

1. Rule 1.6, Rules of the Supreme Court of Virginia,

prohibits an attorney from disclosing information that is

“protected by the attorney-client privilege .. or other

 

: Simultaneously with the electronic filing of this Motion, counsel is sending the subject Memorandum and a

proposed order granting this Motion to the Clerk of Court in “conventional format” by Federal Express, pursuant to
Local Rule 9 and Part N of the Court’s Administrative Procedures for Filing, Signing and Verifying.
1
information gained in the professional relationship that the
client has requested be held inviolate or the disclosure of

which would be embarrassing or would likely be detrimental to
the client.”

2. American Bar Association (ABA) Formal Opinion 476
addresses the impact of Model Rule of Professional
Responsibility (MRP) 1.6 on disclosure of privileged or
confidential information in connection with motions to withdraw
under MRP 1.16 (from which Rule 1.16, Rules of the Supreme Court
of Virginia is drawn). In pertinent part, it states as follows:

If the disclosure will be made in connection
with a judicial proceeding, the disclosure
should be made in a manner that limits access
to the information to the tribunal or other
persons having a need to know it and appropri-
ate protective orders or other arrangements
should be sought by the lawyer to the fullest
extent practicable. Thus Comment 16 [to Rule
1.6] anticipates the use of in camera submis-
sions for disclosures where any of Rule 1.6(b)’s
exceptions may apply.’

3. Or, as Assistant Virginia Bar Counsel Seth Guggenheim
has stated:

ABA Formal Opinion 476 counsels lawyers to seek

“to persuade the court to rule on the motion with-
out requiring the disclosure of client confidential
information, asserting all non-frivolous claims of
confidentiality and privilege ..” However, if the
court directs the lawyer to make disclosures which
underpin his motion, or if it is evident to the

 

2 ABA Formal Opinion 476 at p. 8 (emphasis in original)(a copy of which is attached hereto). See also “Ethics

Counsel — Thinking of Withdrawing? Think Again,” 66 Virginia Lawyer 16, 17 (2017) (a copy of which is attached
hereto).
2
lawyer that to succeed he must rebut the client’s
or opposing counsel’s contentions that the with-
drawal motion must be denied, then the lawyer may
make the otherwise-confidential disclosures .2

4. Thus, if an attorney discloses in public the reasons
for his motion to withdraw he is subject to sanctions by the
bar. See In re Gonzalez, 773 A.2d 1026 (D.c. 2001) (attorney
licensed in District of Columbia and Virginia sanctioned by D.C.
Bar because, in contravention of Virginia rule on
confidentiality, he disclosed bases for motion to withdraw from
litigation pending in Virginia).

5S. There is no adequate alternative to sealing privileged
or confidential information in this situation.

6. Counsel requests that the sealing be permanent or,
alternatively, that it continue until the conclusion of this
case (including any appeals).

7. Counsel also requests that any hearing on said Motion
be conducted in camera and ex parte or, if not ex parte, that,
in any event, any proceedings be closed to the public and be
kept confidential.

8. There is good cause to grant this Motion.

WHEREFORE, the premises considered, John A. DiNucci
requests the following relief:

a. entry of an order that

(1) grants this Motion;

 

> “Ethics Counsel — Thinking of Withdrawing? Think Again,” 66 Virginia Lawyer at 17.
3
(2) orders that the Memorandum be sealed;

(3) orders that the Court’s review of the Memorandum be in
camera;

(4) orders that any hearing on said Motion be ex parte or,
alternatively, that it be closed to the public, that the
proceeding be kept confidential and that any recording or
transcript thereof be sealed; and

b. an award of such other or further relief as this Court
might deem just and proper.

Respectfully submitted,

/s/ John A. DiNucci
John A. DiNucci (VSB No. 29270)
8180 Greensboro Drive
Suite 1150
McLean, Virginia 22102
tel.: (703) 821-4232
fax: (703) 790-9863
e-mail: dinuccilaw@outlook.com

 
CERTIFICATE OF SERVICE
I hereby certify that, on June 1, 2020, I filed the
foregoing Motion with the Clerk of Court through the CM/ECF
system, which will send a notice of electronic filing to all
counsel of record, including the following:
Counsel of Record

Philip M. Bowman, Esq.
Boies, Schiller Flexner, LLP
575 Lexington Avenue

New York, New York 10022

Robert T. Cahill, Esq.
Cooley, LLP

11951 Freedom Drive
14th Floor

Reston, Virginia 20190

Roberta Kaplan, Esq.
Kaplan & Company, LLP
350 Fifth Avenue

Suite 7110

New York, New York 10118

Karen L. Dunn, Esq.

Boies, Schiller, Flexner, LLP
1401 New York Avenue. N.W.
Washington, D.C. 20005

Alan Levine, Esq.

Cooley, LLP

1114 Avenue of the Americas
46th Floor

New York, New York 10036

David E. Mills, Esq.

Cooley, LLP

1299 Pennsylvania Avenue, N.W.
Suite 700

Washington, D.C. 20004

5
David Campbell, Esq.

Duane, Hauck, Davis & Gravatt
100 West Franklin Street
Suite 100

Richmond, Virginia 23220

Bryan Jones, Esq.

106 West South Street

Suite 211

Charlottesville, Virginia 22902

Elmer Woodard, Esq.
9661 U.S. Highway 29
Blairs, Virginia 24527

James Edward Kolenich, Esq.
9435 Waterstone Boulevard
Suite 140

Cincinnati, Ohio 45429

William E. ReBrook, IV, Esq.

6013 Clerkenwell Court
Burke, Virginia 22015

I further certify, that on June 1, 2020, I also served the
following non-ECF participants, by electronic mail, as follows:

Christopher Cantwell
christopher.cantwell@gmail.com

 

Robert Azzmador Ray
azzmador@gmail.com

 

Matthew Heimbach
matthew.w.heimbach@gmail.com

 

Vanguard America
c/o Dillon Hopper
dillon_hopper@protonmail.com
Elliott Kline a/k/a Eli Mosley
eli.f.mosley@gmail.com
deplorabletruth@gmail.com

 

 

Richard B. Spencer
richardbspencer@icloud.com

 

/s/ John A. DiNucci

 

John A. DiNucci (VSB No. 29270)
8180 Greensboro Drive

Suite 1150

McLean, Virginia 22102

tel.: (703) 821-4232

fax: (703) 790-9863

e-mail: dinuccilaw@outlook.com
